DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on July 29th, 2022, with respect to the rejections of claims 1-3 and 8-21 under 35 U.S.C. 103 have been fully considered but are not persuasive. Therefore, the rejections have been maintained and further clarified below.
At Pgs. 2-3 of the Reply, Applicant argues that NPL Yang and its cited reference #7 (Yang, Jiachen, et al. "Use of signal decomposition to compensate for respiratory disturbance in mainstream capnometer." Applied optics 53.10 (2014): 2145-2151.) fail to disclose 180ms as a rise time, which differentiates NPL Yang from the current claims. Applicant further argues that in the cited reference #7, “the time “T” for Yang is the period time…not rise time”. Examiner respectfully disagrees. In the cited reference #7, there is no disclosure of “period time” whatsoever. Rather, the time frame is referred to as a “period of 180 ms” in the Abstract. The phrase “period” is commonly used to measure time. Furthermore, it is unclear as to what a “period time” would mean in the technical field of capnography. 
Regardless of the arguments, NPL Yang clearly discloses wherein “the mainstream device has the advantages of fast response time, sensitive measurement and high accuracy [5,20–22]” (Section 1. Introduction). As previously argued, NPL Yang discloses the advantages of having a fast response time, which is the equivalent to the Applicant’s definition of “rise time”. The citation for this statement includes Reference #20: NPL Berggren et al (Berggren, M. Improved response time with a new miniaturised main-stream multigas monitor. JCMC 2009, 23, 355–361.). The reference #7, which was cited by the Applicant in the Arguments, also references NPL Berggren et al in Section 1. Introduction, as Reference #6. NPL Berggren discloses a “response time for CO2 was 96 (88–100)” ms, which is less than 250 msec. See MPEP 1207.03(a). Therefore, the rejection is maintained as NPL Yang discloses this limitation. 
At Pg. 4 of the Reply, Applicant recites that NPL Yang does not “teach such modulation to achieve a less than 250 millisecond rise time for a low power signal”. Examiner respectfully disagrees. As the Applicant sated, NPL Yang discloses a 15.9 Hz frequency in Section 3.1. Therefore, Examiner has shown that NPL Yang discloses wherein the low power CO2 sensor is configured to operate at a modulation frequency at or below 20 Hz. Furthermore, NPL Yang also discloses a duty cycle of 50% (4.3 Analysis of Power Consumption-4.4 Analysis of Stability of Device) and information about modulation technology, specifically in Section 3.2 Fluctuation Analysis of Sensors. NPL Yang specifically notes that “the modulation signal is related to the modulation parameters. We chose the sample frequency F and the modulation depth D to discuss the relationships. The control variable method is used to discuss the influence brought by the two parameters, respectively. Through several experiments and analysis, we determined the optimal values of the two parameters” (Page 19625). Therefore, the rejections are maintained.
Further at Pg. 4 of the Reply, Applicant argues that NPL Yang “simply notes a portable design that is ‘low power’”. Examiner respectfully disagrees. The title of NPL Yang’s article is “A Low-Power and Portable Biomedical Device for Respiratory Monitoring with a Stable Power Source”. Therefore, it is clear that “low power” is more than merely noted, if it is in the title. In fact, the last sentence of the Section 1. Introduction, Page 19619, states “The primary purpose of the current paper is to present a low-power and portable biomedical device”. NPL Yang discloses many aspects of low-power technology, including low-power sensors, low-power measurement circuits, power supply, fluctuating power signals, power limitations, the need for a stable power source, analysis of power consumption, and cost of power. Therefore, the rejections are maintained.
At Pgs. 4-5 of the Reply, Applicant argues against that the Examiner indicated that “there is no evidence indicating that ‘such frequencies and cycles are critical’”. Once again, the Applicant cites paragraph [0010] of the Specification which states “a 20 Hz signal (new reading frequency) may be necessary, where 20 Hz, will provide a signal/reading once every 50 msec.” The Applicant’s Specification does not prove criticality of the frequencies or cycles. The language used, specifically the phrase “may be”, does not provide any evidence that it is inventive, critical, or an improved result. Furthermore, [0028-0029] of the Applicant’s Specification discloses multiple different frequency ranges and duty cycles. This is contradictory to the argument of [0010], which indicates that certain frequency ranges and duty cycles may be “necessary”.  Applicant continues to argue that NPL Yang does not teach or suggest such limitations. However, as cited above, NPL Yang discloses the relationship between the modulation signal and the modulation parameters, such as frequency, times, and duty cycles, and the need to adjust them to find optimal values (Section 3.2 – Section 4.4). Therefore, the rejections are maintained.
At Pg. 6 of the Reply, Applicant argues that “Thomsen does not teach or suggest a ‘low power’ CO2 sensor”, citing paragraph [0128] of Thomsen. Examiner respectfully disagrees. As previously stated, Thomsen discloses the CPU, which is a part of the microelectronic system that controls the sensor and its operations (i.e., power management). Furthermore, the purpose of the invention by Thomsen is to “solve the problem of high power consumption” that monitoring systems face (Thomsen [0014]). As a whole, Thomsen’s invention focuses on resource and power optimization (see Thomsen [0047-0049, 0100, 0122, 0126, 0128, 0205-0206]). Applicant argues that the “sleep mode” is not the same as the claimed low power sensor. However, the sleep mode is only one of the many features that the CPU has to manage power (see Thomsen [0047-0049]). Thomsen also discloses the way that excess power is consumed in terms of rise time (Thomsen [0100]) and discloses optimizing power consumption in terms of duty cycles (Thomsen [0205]). Additionally, Thomsen's monitoring system can be a CO2 sensor (Thomsen [0153]). Furthermore, it is unclear to the Examiner as to why the Applicant is even arguing that Thomsen’s recitation of “’low-power’ is only general in nature”, if the low-power sensor is already taught in the references used in independent Claim 1. Therefore, the rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Binder (U.S. Patent No. RE41,332 E; previously cited) in view of Webster et al (U.S. Patent No. 10,231,864; previously cited) and NPL Yang (Yang, Jiachen, et al. "A low-power and portable biomedical device for respiratory monitoring with a stable power source." Sensors 15.8 (2015): 19618-19632.; previously cited). 
Regarding Claim 1, Binder discloses a breath monitoring device (A gas analysis apparatus; Abstract) comprising: 
a flow sensor (flow sensor 56; pressure transducer 70;) configured to measure a respiration rate of a patient (The flow sensor 56 attached to the adapter 54 is in flow communication with the pressure transducer 70…The patient's respiratory rate and tidal volume (the volume of each individual breath) are calculated by the computer 18 based on the output signals of the pressure transducer 70; Column 16 Line 62 - Column 17 Line 31); 
a low power CO2 sensor (carbon dioxide analyzer 8), the low power CO2 sensor having a slower rise time relative to a rise time of the flow sensor (response time, also known as rise time, is intrinsic to a gas analyzer. Response time is the time that elapses between exposure of a gas sample to a gas analyzer and an output signal from the gas analyzer achieving 67% of the full-scale signal that would correspond to the actual concentration of the gas…; Column 2 Lines 8-25; Figure 6; flow signal 202, rise time 206), wherein the low power CO2 sensor is configured to measure a CO2 concentration in the patient's breath (Equation (8) is used to determine the concentration of carbon dioxide sensed by the carbon dioxide analyzer 8; Column 17 Lines 53-55); and 
a processor (computer 18) configured to integrate the measurements obtained from the flow sensor (The computer 18 determines the flow for a single breath by converting output from the pressure transducer 70 to flow rate over the time between the two successive inspiratory efforts that define that breath, then integrating that flow rate with respect to time to determine tidal volume; Column 17 Lines 42-47) and the CO2 sensor (By integrating O2Flow and CO2Flow with respect to time over the duration of the exhaled breath, the computer 18 determines the Volume of oxygen consumed and carbon dioxide produced over that breath; Column 18 Lines 2-5) and to determine a respiratory status of the patient based on the integration (During the test, the computer 18 preferably displays on the display 20 the breath-by-breath measurements and calculations of VE VO, VCO, respiratory rate, heart rate, respiratory exchange ratio (the ratio of VCO to VO, also referred to as RER) and SaO, in tabular form. Further, the computer 18 preferably graphs on the display 20 heart rate relative to VO, with the expected maximum VO, and heart rate displayed for reference. Other relationships may be graphed during the course of the test, if desired; Column 18 Lines 11-19).
Binder fails to disclose that the device is configured to identify apnea events in the patient's breathing.
However, Webster discloses an analogous respiration monitoring device, comprises (sensor 114) is configured to identify apnea events in the patient's breathing (A sensor 114, or more than one sensor, may be provided and configured to detect an apneic event; Column 6 Lines 55-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the apnea teachings of Webster into those of Binder in order to effectively monitor the patient’s respiratory status in multiple states, such as while the patient is asleep. 
Binder/Webster combination fail to disclose wherein the rise time of the low power CO2 sensor is less than 250 msec, and wherein the low power CO2 sensor is configured to operate at a modulation frequency at or below 20 Hz with a duty cycle of at least 50% or at or below 10 Hz with a duty cycle of at least 25%.
Nevertheless, NPL Yang teaches a portable device to monitor respiration, wherein the rise time of the low power (low-power and portable biomedical device; 1. Introduction; 4.3 Analysis of Power Consumption) CO2 sensor (The whole biomedical device mainly consists of the respiratory airway tube, the gas flow measurement module and the CO2 concentration measurement module, which are integrated to form a portable biomedical device, as shown in Figure 2; 2.1. Design of the Biomedical Module) is less than 250 msec (the mainstream device has the advantages of fast response time, sensitive measurement and high accuracy [5,20–22]; Section 1. Introduction; Examiner’s Note: As mentioned in the “Response to Arguments”, cited reference 20 is NPL Berggren et al, which discloses a “response time for CO2 was 96 (88–100)” ms), and wherein the low power CO2 sensor is configured to operate at a modulation frequency  (the modulation frequency and depth of the infrared light source can be adjusted by changing the control signal; 2.3. CO2 Concentration Measurement Module) at or below 20 Hz (frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors) with a duty cycle of at least 50% (D = 50%; Section 4.4 Analysis of Stability of Device) or at or below 10 Hz (frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors) with a duty cycle of at least 25% (The modulation signal is related to the modulation parameters. We chose the sample frequency F and the modulation depth D to discuss the relationships. The control variable method is used to discuss the influence brought by the two parameters, respectively. Through several experiments and analysis, we determined the optimal values of the two parameters; 3.2. Fluctuation Analysis of Sensors).
Generally, differences in rise time ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. The rise time of less than 250 msec does not have critical evidence to prove that it is inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation parameter teachings of NPL Yang into those of Binder/ Webster combination in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; 1. Introduction), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a fast response time which achieves the recognized result of good stability for continuous detection. Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Generally, differences in frequency ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequencies are critical. The frequencies “at or below 20 Hz” and “at or below 10 Hz” do not have critical evidence to prove that they are inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation parameter teachings of NPL Yang into those of Binder/ Webster combination in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; the modulation frequency and depth of the infrared light source can be adjusted by changing the control signal; 2.3. CO2 Concentration Measurement Module), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a frequency value which achieves the recognized result of good stability for continuous detection. Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Generally, differences in duty cycle ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such duty cycles are critical. The duty cycles “of at least 50%” and “of at least 25%” do not have critical evidence to prove that they are inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation parameter teachings of NPL Yang into those of Binder/ Webster combination in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; D = 50%; Section 4.4 Analysis of Stability of Device), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a duty cycle which achieves balancing power usage/output with monitoring time ensuring that a sufficient amount of monitoring was achieved with proper stability. Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).

Regarding Claim 20, Binder discloses that the flow sensor comprises a pressure type transducer, a thermal type transducer, or any combination thereof (The flow sensor 56 attached to the adapter 54 is in flow communication with the pressure transducer 70; Column 8 Lines 43-44).

Regarding Claim 21, Binder discloses a method for monitoring a patient's respiratory status (A gas analysis apparatus, and a method for calibrating it; Abstract), the method comprising: 
measuring a respiration rate of a patient (The patient's respiratory rate and tidal volume (the volume of each individual breath) are calculated by the computer 18 based on the output signals of the pressure transducer 70; Column 17 Lines 28-31) using a flow sensor (flow sensor 56); 
obtaining a CO2 concentration (Equation (8) is used to determine the concentration of carbon dioxide sensed by the carbon dioxide analyzer 8; Column 17 Lines 53-55) in the patient's breath using a low power CO2 sensor (carbon dioxide analyzer 8), the low power CO2 sensor having a slower rise time relative to a rise time of the flow sensor (response time, also known as rise time, is intrinsic to a gas analyzer. Response time is the time that elapses between exposure of a gas sample to a gas analyzer and an output signal from the gas analyzer achieving 67% of the full-scale signal that would correspond to the actual concentration of the gas…; Column 2 Lines 8-25; Figure 6; flow signal 202, rise time 206); 
integrating, using a processor (computer 18), the measurements obtained from the flow sensor (The computer 18 determines the flow for a single breath by converting output from the pressure transducer 70 to flow rate over the time between the two successive inspiratory efforts that define that breath, then integrating that flow rate with respect to time to determine tidal volume; Column 17 Lines 42-47) and the CO2 sensor (By integrating O2Flow and CO2Flow with respect to time over the duration of the exhaled breath, the computer 18 determines the Volume of oxygen consumed and carbon dioxide produced over that breath; Column 18 Lines 2-5); and 
determining the respiratory status of the patient based on the integration (During the test, the computer 18 preferably displays on the display 20 the breath-by-breath measurements and calculations of VE VO, VCO, respiratory rate, heart rate, respiratory exchange ratio (the ratio of VCO to VO, also referred to as RER) and SaO, in tabular form. Further, the computer 18 preferably graphs on the display 20 heart rate relative to VO, with the expected maximum VO, and heart rate displayed for reference. Other relationships may be graphed during the course of the test, if desired; Column 18 Lines 11-19).
Binder fails to disclose that the method comprises identifying apnea events.
However, Webster discloses an analogous respiration monitoring system and method (Claim 19) comprises identifying apnea events (A sensor 114, or more than one sensor, may be provided and configured to detect an apneic event; Column 6 Lines 55-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the apnea teachings of Webster into those of Binder in order to effectively monitor the patient’s respiratory status in multiple states, such as while the patient is asleep. 	
Binder/Webster combination fail to disclose wherein the rise time of the low power CO2 sensor is less than 250 msec, and wherein the low power CO2 sensor is configured to operate at a modulation frequency at or below 20 Hz with a duty cycle of at least 50% or at or below 10 Hz with a duty cycle of at least 25%.
Nevertheless, NPL Yang teaches a portable device to monitor respiration, wherein the rise time of the low power (low-power and portable biomedical device; 1. Introduction; 4.3 Analysis of Power Consumption) CO2 sensor (The whole biomedical device mainly consists of the respiratory airway tube, the gas flow measurement module and the CO2 concentration measurement module, which are integrated to form a portable biomedical device, as shown in Figure 2; 2.1. Design of the Biomedical Module) is less than 250 msec (the mainstream device has the advantages of fast response time, sensitive measurement and high accuracy [5,20–22]; Section 1. Introduction; Examiner’s Note: As mentioned in the “Response to Arguments”, cited reference 20 is NPL Berggren et al, which discloses a “response time for CO2 was 96 (88–100)” ms), and wherein the low power CO2 sensor is configured to operate at a modulation frequency  (the modulation frequency and depth of the infrared light source can be adjusted by changing the control signal; 2.3. CO2 Concentration Measurement Module) at or below 20 Hz (frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors) with a duty cycle of at least 50% (D = 50%; Section 4.4 Analysis of Stability of Device) or at or below 10 Hz (frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors) with a duty cycle of at least 25% (The modulation signal is related to the modulation parameters. We chose the sample frequency F and the modulation depth D to discuss the relationships. The control variable method is used to discuss the influence brought by the two parameters, respectively. Through several experiments and analysis, we determined the optimal values of the two parameters; 3.2. Fluctuation Analysis of Sensors).
Generally, differences in rise time ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. The rise time of less than 250 msec does not have critical evidence to prove that it is inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation parameter teachings of NPL Yang into those of Binder/ Webster combination in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; 1. Introduction), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a fast response time which achieves the recognized result of good stability for continuous detection. Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Generally, differences in frequency ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequencies are critical. The frequencies “at or below 20 Hz” and “at or below 10 Hz” do not have critical evidence to prove that they are inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation parameter teachings of NPL Yang into those of Binder/ Webster combination in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; the modulation frequency and depth of the infrared light source can be adjusted by changing the control signal; 2.3. CO2 Concentration Measurement Module), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a frequency value which achieves the recognized result of good stability for continuous detection. Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Generally, differences in duty cycle ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such duty cycles are critical. The duty cycles “of at least 50%” and “of at least 25%” do not have critical evidence to prove that they are inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation parameter teachings of NPL Yang into those of Binder/ Webster combination in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; D = 50%; Section 4.4 Analysis of Stability of Device), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is a duty cycle which achieves balancing power usage/output with monitoring time ensuring that a sufficient amount of monitoring was achieved . Therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).

Claims 2-3, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Binder, Webster, and NPL Yang, as applied to Claim 1 above, further in view of Moretti (U.S. Publication No, 2013/0236980; previously cited). 
Regarding Claim 2, Binder/ Webster/ Yang combination fail to disclose that the CO2 sensor comprises a blackbody, a molecular correlation spectroscopy (MCS) source, or an IR LED.
Moretti discloses that the CO2 sensor comprises a blackbody, a molecular correlation spectroscopy (MCS) source, or an IR LED (Also illustrated in FIG.5 is the planckian locus 106, which corresponds to the location of color points of light emitted by a black-body radiator that is heated to various temperatures. In particular, FIG. 5 includes temperature listings along the black-body locus. These temperature listings show the color path of light emitted by a black-body radiator that is heated to such temperatures; Paragraph 88).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the black-body teachings of Moretti into those of Binder, Webster, and NPL Yang in order to implement colorimetric methods, as they are useful as qualitative indicators of the presence or absence of CO2 (Moretti [0007]). 

Regarding Claim 3, NPL Yang discloses that the CO2 sensor is configured to operate at the modulation frequency (the modulation frequency and depth of the infrared light source can be adjusted by changing the control signal; 2.3. CO2 Concentration Measurement Module; frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors) and at a duty cycle below 50 percent (the duty cycle of the modulation technology is 50%; 4.3 Analysis of Power Consumption-4.4 Analysis of Stability of Device).
Generally, differences in these frequency and cycle ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequencies and cycles is critical. The modulation frequency range above/below 20 Hz and duty cycle above/below 40 percent do not have critical evidence to prove that it is inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation teachings of NPL Yang into those of Binder, Webster, and Moretti in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; 1. Introduction).

Regarding Claim 9, NPL Yang discloses that the CO2 sensor operates at the modulation frequency (the modulation frequency and depth of the infrared light source can be adjusted by changing the control signal; 2.3. CO2 Concentration Measurement Module; frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors) and at a duty cycle below 40 percent, when in use (the duty cycle of the modulation technology is 50%; 4.3 Analysis of Power Consumption-4.4 Analysis of Stability of Device).
Generally, differences in these frequency and cycle ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequencies and cycles is critical. The modulation frequency range below 20 Hz and duty cycle below 40 percent do not have critical evidence to prove that it is inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation teachings of NPL Yang into those of Binder, Webster, and Moretti in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; 1. Introduction).

Regarding Claim 14, Binder, Webster, and NPL Yang fail to disclose that the CO2 sensor comprises a colorimetric sensor comprising a membrane and/or dye configured to change its color in response to a change in pH of a breath sample obtained from the patient.
Moretti discloses that the CO2 sensor comprises a colorimetric sensor comprising a membrane (the method can further include sensing the color change using a sensor to detect a portion of the emitted visible light reflected from the color change material; Paragraph 15) and/or dye configured to change its color in response to a change in pH (the color change indicator can include a dye or pigment that may undergo reversible color change in response to change in pH; Paragraph 53) of a breath sample obtained from the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the black-body teachings of Moretti into those of Binder, Webster, and NPL Yang in order to implement colorimetric methods, as they are useful as qualitative indicators of the presence or absence of CO2 (Moretti [0007]). 

Regarding Claim 15, Binder, Webster, and NPL Yang fail to disclose that the colorimetric sensor further comprises a detector configured to detect the color of the membrane and/or dye.
Moretti discloses that wherein the colorimetric sensor further comprises a detector configured to detect the color of the membrane and/or dye (the color change material 100 can include a color change indicator, which may be incorporated into the color change material 100 structures shown in FIGS. 4-6, for example, as a color change layer. The color change indicator can provide for the colorimetric response in the presence of CO2; Paragraph 64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the black-body teachings of Moretti into those of Binder, Webster, and NPL Yang in order to implement colorimetric methods, as they are useful as qualitative indicators of the presence or absence of CO2 (Moretti [0007]). 

Regarding Claim 16, Binder, Webster, and NPL Yang fail to disclose that the colorimetric sensor is configured to be positioned in the patient's airway.
Moretti discloses that the colorimetric sensor is configured to be positioned in the patient's airway (an apparatus to monitor a respiratory stream can include a color change material that can be positioned proximate to the respiratory stream an electronic visible light emitter that can be configured to emit visible light onto the color change material; Paragraph 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the black-body teachings of Moretti into those of Binder, Webster, and NPL Yang in order to implement colorimetric methods, as they are useful as qualitative indicators of the presence or absence of CO2 (Moretti [0007]). 

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Binder, Webster, and NPL Yang, as applied to Claim 1 above, and further in view of Thomsen (U.S. Publication No. 2013/0030259; previously cited).
Regarding Claim 13, Binder, Webster, and NPL Yang fail to disclose that the CO2 sensor comprises an acoustic sensor configured to measure changes in the speed of sound in a breath sample obtained from said patient.
Thomsen discloses that the CO2 sensor comprises an acoustic sensor configured to measure changes in the speed of sound in a breath sample obtained from said patient (the first and/or second sensor is for measuring one or more physiological signal selected from…respiration, such as respiration frequency (RF) and/or respiration volume (RV), heart function, heart rate (HR), bio impedance, and/or rhythm, heart sounds, respiratory sounds, blood pressure, posture, wake/sleep, orthopnea, heat flux, patient activity, snoring sound or other sounds of the subject; Paragraph 153).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the acoustic teachings of Thomsen into those of Binder, Webster, and NPL Yang in order to monitor the patient’s respiratory status in multiple states, using sounds such as snoring. 

Regarding Claim 19, Binder, Webster, and NPL Yang fail to disclose that the CO2 sensor comprises a PPG sensor configured to determine the patient's pulse waveform, wherein the processor is configured to indirectly measure the patient's arterial CO2 concentration (PaCO2), based on a resistance to blood flow as determined from a shape of the pulse waveform obtained from the PPG sensor.
Thomsen discloses that the CO2 sensor comprises a PPG sensor (the first and/or second sensor is for the optical measurement based on photoplethysmography (PPG); Paragraph 150) configured to determine the patient's pulse waveform (Paragraph 78; Figure 8, 10, 11), wherein the processor (The CPU (Central Processing Unit) controls and communicates with the components of the microelectronic system; Paragraph 48) is configured to indirectly measure the patient's arterial CO2 concentration (PaCO2), based on a resistance to blood flow as determined from a shape of the pulse waveform obtained from the PPG sensor (The sternum PPG is an optical signal reflecting the blood flow and pressure. The flow can be interpreted as a flow impacted by two independent pumps. One pump relates to the pulmonary system and the other pump relates to the cardiac system. The separation problem is related to separating the flow caused by the pulmonary pump from the flow caused by the cardiac pump. The respiratory rate (RR) is under most physiological conditions significantly lower than the heart rate; Paragraph 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the PPG teachings of Thomsen into those of Binder, Webster, and NPL Yang in order to effectively measure the patient’s cardiopulmonary status.

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Binder, Webster, NPL Yang, and Moretti, as applied to Claim 2 above, further in view of Thomsen.
Regarding Claim 8, NPL Yang discloses that the CO2 sensor operates at the modulation frequency (frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors) and at a duty cycle above 40 percent (4.3 Analysis of Power Consumption-4.4 Analysis of Stability of Device) during a first period of time and at a modulation frequency below 20 Hz (frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors) and at a duty cycle below 40 percent (4.3 Analysis of Power Consumption-4.4 Analysis of Stability of Device) during a second period of time, when in use (the modulation frequency and depth of the infrared light source can be adjusted by changing the control signal; 2.3. CO2 Concentration Measurement Module). 
Generally, differences in these frequency and cycle ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequencies and cycles is critical. The modulation frequency range above/below 20 Hz and duty cycle above/below 40 percent do not have critical evidence to prove that it is inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation teachings of NPL Yang into those of Binder, Webster, and Moretti in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; 1. Introduction).
Binder, Webster, NPL Yang, and Moretti fail to disclose wherein the second period of time is longer than the first period of time. 
Thomsen discloses wherein the second period of time is longer than the first period of time (The CPU is the component of the microelectronic system controlling other components and optionally making the appropriate data analysis. In general, the more speed and data analysis required, the more power is needed. Therefore a sleep function is often used in order to save power. At certain times or if certain events happen (triggered by a very low power monitoring subsystem) the CPU wakes up, makes the necessary calculations, communicates with relevant components and return to sleep mode; Paragraph 49; it would be obvious to have the CPU lower the frequency and/or duty cycle while in sleep mode, which can be longer or shorter than the awake mode, for the advantage of reducing power consumption).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Thomsen into those of Binder, Webster, NPL Yang, and Moretti in order to efficiently utilize power while reducing energy consumption.

Regarding Claim 10, NPL Yang discloses that the modulation frequency of the CO2 sensor is determined by the respiration rate monitored by said flow sensor (frequency determination; 3.1. Power Analysis of the Circuits -3.2. Fluctuation Analysis of Sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulation teachings of NPL Yang into those of Binder, Webster, and Moretti in order to provide a stable power source for respiratory monitors to work continuously for long periods of time (NPL Yang; 1. Introduction).

Regarding Claim 11, Thomsen discloses that the second period of time is at least twice the first period of time (the system comprising at least one first sensor which can receive a first signal and at least one second sensor which can receive a second physiological signal from the subject, the sensors being controlled by a microelectronic system being wearable by the subject; Paragraph 132; The CPU is the component of the microelectronic system controlling other components and optionally making the appropriate data analysis. In general, the more speed and data analysis required, the more power is needed. Therefore a sleep function is often used in order to save power. At certain times or if certain events happen (triggered by a very low power monitoring subsystem) the CPU wakes up, makes the necessary calculations, communicates with relevant components and return to sleep mode; Paragraph 49; it would be obvious to have the CPU stay in sleep mode for as twice as long than in its regular mode for the advantage of reducing power consumption).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Thomsen into those of Binder, Webster, NPL Yang, and Moretti in order to in order to efficiently utilize power while reducing energy consumption.

Regarding Claim 12, Thomsen discloses that the first period of time is about 5-15 seconds and the second period of time is about 40-120 seconds (the system comprising at least one first sensor which can receive a first signal and at least one second sensor which can receive a second physiological signal from the subject, the sensors being controlled by a microelectronic system being wearable by the subject; Paragraph 132; The CPU is the component of the microelectronic system controlling other components and optionally making the appropriate data analysis. In general, the more speed and data analysis required, the more power is needed. Therefore a sleep function is often used in order to save power. At certain times or if certain events happen (triggered by a very low power monitoring subsystem) the CPU wakes up, makes the necessary calculations, communicates with relevant components and return to sleep mode; Paragraph 49; it would be obvious to have the CPU stay awake and then return to sleep mode for the advantage of reducing power consumption).  
Generally, differences in these time ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such timing is critical. The first period of time of 5-15 seconds and the second period of time of 40-120 seconds do not have critical evidence to prove that it is inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Thomsen into those of Binder, Webster, NPL Yang, and Moretti in order to in order to efficiently utilize power while reducing energy consumption.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Binder, Webster, and NPL Yang, as applied to Claim 1 above, further in view of Kane (U.S. Patent No. 9,316,594; previously cited).
Regarding Claim 17, Binder, Webster, and NPL Yang fail to disclose that the CO2 sensor comprises a transcutaneous CO2 sensor.
Kane discloses that the CO2 sensor comprises a transcutaneous CO2 sensor (A block diagram of the proposed transcutaneous CO2 sensor and electronics is shown in FIG. 6. The system electronics are based on a low power microprocessor which controls data collection, processing and display/transmission of calculated readings…The embodiment shown in FIG. 6 includes a resistive temperature detector (RTD) and a heating element. In one instance, the heating element is a transparent thin-film resistive heating patch placed between the carbon dioxide sensor and the cable connection to the processing component ("microprocessor”). The heating element can include a controller component; Column 10 Lines 45-63; Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the transcutaneous teachings of Kane into those of Binder, Webster, and NPL Yang in order additionally measure CO2 obtained from another source for more holistic data gathering.

Regarding Claim 18, NPL Yang discloses that the CO2 sensor is configured to operate periodically (Sensors may perform periodic sampling; Column 13 Lines 7-17).
Binder, Webster, and NPL Yang fail to disclose that the CO2 sensor is transcutaneous.
Kane discloses that the transcutaneous CO2 sensor is configured to operate periodically, thereby blocking heat irritation to the patient's skin (A block diagram of the proposed transcutaneous CO2 sensor and electronics is shown in FIG. 6. The system electronics are based on a low power microprocessor which controls data collection, processing and display/transmission of calculated readings…The embodiment shown in FIG. 6 includes a resistive temperature detector (RTD) and a heating element. In one instance, the heating element is a transparent thin-film resistive heating patch placed between the carbon dioxide sensor and the cable connection to the processing component ("microprocessor”). The heating element can include a controller component. A resistive temperature detector (in one exemplary instance, a 10K thermistor) is, in one instance inserted underneath the heating element to monitor the temperature. In other embodiments, the resistive temperature detector or US 9,316,594 B2 11 resistive thermometer can be placed in another location where monitoring the temperature is also possible; Column 10 Line 45-11 Line 2; Figure 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the transcutaneous teachings of Kane into those of Binder, Webster, and NPL Yang in order to prevent overheating and reduce power consumption.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791